 

Exhibit 10.3

 



SCORES PRESENTS TRADEMARK LICENSE AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 20th day of April
2015 (the “Effective Date”) by and between SCORES LICENSING CORP., a Delaware
corporation, with its principal office at 617 11th Avenue, New York, NY 10036
(“SLC”) and HIGH FIVE MANAGEMENT INC., a South Carolina corporation with its
principal office at 450 Airport Rd, Greenville, SC 29607 (“Licensee”).

 

WITNESSETH:

 

WHEREAS, SLC is the authorized licensee of the SCORES PRESENTS trademarks listed
on Schedule A hereto, which may be amended from time to time by SLC in its sole
discretion, by providing Licensee with written notice of such changes
(collectively, the ”SCORES PRESENTS Trademarks”);

 

WHEREAS, Licensee is the owner and operator of an adult entertainment night
club/restaurant to be located at 450 Airport Rd, Greenville, SC 29607 (the
“Location”) which will be open to the public and fully operational as SCORES
PRESENTS THE TROPHY CLUB no later than 120 days from the Effective Date (the
“Business”);

 

WHEREAS, Licensee wishes to operate the Business under the name “SCORES
PRESENTS” and to otherwise brand the Business with the SCORES PRESENTS
Trademarks, and to offer and sell various related licensed products at the
Location under the SCORES PRESENTS Trademarks; and

 

WHEREAS, SLC which to license the SCORES PRESENTS Trademarks to Licensee for use
in connection with the Business pursuant to the terms and conditions of this
Agreement.

 

NOW, THEREFORE, for and in consideration of the promises, covenants, and
agreements contained herein, and for other good and valuable consideration,
receipt of which is hereby acknowledged, SLC and Licensee (the “Parties”) agree
as follow:

 

1.LICENSE GRANT

 

(a)Business. Subject to the terms and conditions of this Agreement, SLC hereby
grants to Licensee, and Licensee hereby accepts, an exclusive, non-transferable,
non-sublicenseable sublicense during the Term of the Agreement, as specified in
Section 15 below, to use the SCORES PRESENTS Trademarks at the Location (the
“Territory”) solely to promote, market and otherwise brand the Business (the
“Club License”).

 



[1]

 

 

(b)Licensed Products. Subject to the terms and conditions of this Agreement, SLC
hereby grants to Licensee a non-exclusive, non-transferable, non-sublicensable
sublicense during the Term to use the SCORES PRESENTS Trademarks solely on or in
association with the offering for sale and sale of licensed products as
identified on Schedule A, which may be amended from time to time by SLC in its
sole discretion, by providing Licensee with written notice of such changes
(collectively, the “Licensed Products”) at the Location only (the “Merchandise
License”). The Merchandise License does not grant to Licensee the right to
produce, manufacture or have manufactured the Licensed Products. Nothing in the
Merchandise License restricts SLC of its licensees from offering for sale of
selling Licensed Products in or outside of the Territory. The Club License and
the Merchandise License shall hereinafter be referred to collectively as the
“Licenses”. The Licenses are granted subject to any previous licenses granted by
SLC or SLC’s parent or affiliated prior to the Effective Date.

 

(c)License Restrictions. All rights in and to the SCORES PRESENTS Trademarks not
expressly licensed to Licensee pursuant to the Licenses herein are expressly
reserved by and for SLC and SCORES PRESENTS Holding Company, Inc., which has
licensed the SCORES PRESENTS Trademarks to SLC and which is the owner of the
SCORES PRESENTS Trademarks (the “Owner”). At no time shall Licensee use or
otherwise exploit any of the SCORES PRESENTS Trademarks except as expressly
provided in this Agreement. Without limiting the generality of the foregoing,
SLC expressly reserves the right to sell, or enter into license agreements with
other parties to sell, merchandise directly to any retail consumer by means of
the Internet or other means of e-commerce or by catalog, direct mail, of by
other similar means. Retail sales include retail sales in any authorized store.

 

2.ROYALTIES AND OTHER PARMENTS

 

(a)Royalty Amount. Licensee shall pay SLC a fixed fee of One Thousand Two
Hundred Fifty Dollars ($1,250.00) per week beginning on the date the business is
fully operational as SCORES PRESENTS The Trophy Club of the Carolinas.

 



[2]

 

 

(b)Licensed Product Royalties. Licensee will purchase all re-sellable Licensed
Products from SLC, of SLC’s authorized affiliate. Licensee shall pay for all
such Licensed Products on a cost plus five percent (5%) markup basis, unless
otherwise agreed (the “Licensed Product Royalties”). For the avoidance of doubt,
this Agreement does not grant Licensee the right to produce, manufacture or have
manufactured Licensed Products for resale and any such production of Licensed
Products shall constitute an infringement of SLC’s and/or Owner’s intellectual
property rights.

 

3.OPERATIONS

 

(a)Licensee, at its sole cost and expense, shall operate and maintain the
Business at the Location under the authority of this Agreement as prescribed
herein and as permitted by federal, state and local laws, rules, regulations or
orders.

 

(b)Licensee, at its sole cost and expense, shall provide any lighting music,
music programming, sound equipment, or any other equipment and facilities
necessary for the proper operation of the Business at the Location.

 

(c)Licensee warrants that all food, beverages and merchandise shall be pure and
of good quality. Licensee shall maintain adequate inventory control to ensure a
constant supply of food, beverages and merchandise. Licensee shall operate any
restaurant, bar or the facility that dispenses food or beverage in such manner
as to maintain the highest health inspection rating.

 

(d)Licensee shall personally conduct operations under this Agreement and utilize
an employee operations manager satisfactory to SLC. The designated manager much
by available by telephone during all hours of operation. Licensee shall notify
SLC in writing of the name(s) of the designated manager(s) as soon as such
person(s) begin their employment with Licensee. Licensee shall promptly notify
SLC of any changes to who the designated managers are and any changes in their
contact phone number.

 

4.APPROVALS

 

In order to preserve the value, goodwill and reputation of the SCORES PRESENTS
Trademarks, Licensee and SLC shall consult with each other during the Term
hereof with regard to any marketing, advertising or promotional activities
pursuant to the Business and SLC will have the right to pre-approve in writing,
(in its sole discretion), all advertisements, promotional, marketing and other
similar materials, including by not limited to, the images and format of the
other similar materials, including but not limited to, the images and format of
the Diamond Dollars ™ and the images of the SCORES PRESENTS Trademarks for the
Business (collectively, the “Promotional Materials”) in order to ensure
consistent quality of same and adherence to any brand or marketing guidelines
provided by SLC. Prior to using any Promotional Materials, Licensee shall send
copies of all proposed Promotional Materials to SLC for SLC and/or Owner’s
review. SLC agrees to use commercially reasonable efforts to inform the Licensee
of the decision regarding any approvals within ten (10) days of receiving
Promotional Materials for approval, provided however, that SLC’s failure to
provide such approvals during such 10-day period shall not be deemed to
constitute approval. All Promotional Materials shall be deemed “works made for
hire,” pursuant to the Copyright Act of 1976, as amended, and all rights in and
to the copyrights to such Promotional Materials shall be owned by Owner.

 



[3]

 

 

5.COMPLIANCE WITH APPLICABLE LAWS AND STANDARDS

 

Licensee shall comply with all applicable laws, codes, regulations, orders and
safety standards regarding the operation of the Business and the use of the
SCORES PRESENTS Trademarks herein. SLC’s approval of Promotion Materials
pursuant to Section 4 above in no way affects, alters, diminishes or waives
Licensee’s obligations hereunder or Licensee’s obligations to indemnify SLC as
set forth below.

 

6.INTELLECTUAL PROPERTY RIGHTS

 

(a)Ownership Rights. All right, title and interest in and to the SCORES PRESENTS
Trademarks are related intellectual property are owned exclusively by the Owner.
All uses by Licensee of the SCORES PRESENTS Trademarks under the License shall
inure to the benefit of the Owner. In no event shall the granting of the
Licenses set forth herein be deemed to convey or transfer to Licensee any
ownership rights in or to any of the SCORES PRESENTS Trademarks. Licensee
acknowledges that the SCORES PRESENTS Trademarks have acquired secondary
meaning.

 

(b)Notices. Licensee shall include all appropriate legal notices as required by
SLC with respect to all promotional, packaging and advertising material.

 

(c)No Challenge. Licensee acknowledges the exclusive ownership of all
intellectual property rights in and to the SCORES PRESENTS Trademarks by Owner
and will not take any action to interfere with or challenge said ownership,
including but not limited to registering or attempting to register the same of
similar marks or properties anywhere in the world, or commencing or
participating in any cancellation or opposition proceedings or other
litigations.

 



[4]

 

 

(d)Protection. Licensee shall execute all documents and take all reasonable
actions as SLC shall reasonably request to procure, preserve, confirm evidence,
establish, register, enforce and protect the rights of Owner in the SCORES
PRESENTS Trademarks. Owner has the right, but not the obligation, to obtain at
tis own cost, appropriate statutory protection for the SCORES PRESENTS
Trademarks, for any related intellectual property and/or for any advertising,
promotional or packaging materials for the Licensed Products.

 

(e)Infringements. Licensee agrees to give SLC prompt notification of any
third-party actions that would constitute an infringement of the rights granted
to it by this Agreement. SLC or the Owner of the SCORES PRESENTS Trademarks
shall have the exclusive right to prosecute, at their own discretion,
infringement actions against any third-party infringers, and nay recoveries
obtained therein shall belong exclusively to SLC or the Owner of the SCORES
PRESENTS Trademarks. Licensee shall, at SLC’s expense, cooperate in all respects
with the prosecution of said suits, including but not limited to being named as
a party in any such suit, producing documents, appearing as witnesses, etc.

 

(f)Unauthorized Use of SCORES PRESENTS Trademarks. SLC and/or Owner shall have
the right to bring any action or proceeding deemed necessary by SLC and/or Owner
against Licensee for Licensee’s unauthorized use of the SCORES PRESENTS
Trademarks or for any breach by Licensee of any of the provisions in this
Agreement regarding Licensee’s use of the SCORES PRESENTS Trademarks. SLC and/or
Owner shall have the right to obtain immediate injunctive relief against
Licensee in addition to any other remedies available to SLC and/or Owner.

 

(g)Branding Guidelines. Licensee shall comply with all brand and/or marketing
guidelines that SLC may provide to Licensee regarding use of the SCORES PRESENTS
Trademarks. SLC shall have the right to terminate this Agreement for Licensee’s
failure to cure any misuse of the SCORES PRESENTS Trademarks or other
noncompliance of the brand and/or marketing guidelines.

 



[5]

 

 

(h)Reversion of Rights. Upon termination of expiration of this Agreement all
rights granted to Licensee under the Licenses and with respect to the SCORES
PRESENTS Trademarks shall immediately revert to SLC and/or Owner, and Licensee
agrees to immediately return to SLC all original artwork, models, samples,
prototypes, renderings and drawing incorporating the SCORES PRESENTS Trademarks
and to cease all uses of the SCORES PRESENTS Trademarks. All use by Licensee of
the intellectual property rights of the SCORES PRESENTS Trademarks shall inure
to the sole benefit of Owner. Licensee shall execute any and all documents
necessary to confirm said reversions of rights and herby appoints SLC as its
attorney –in-fact for the sole and limited purpose of executing any such
documents in the event Licensee is unwilling or unable to do so unless Licensee
is relying upon the specific warranties set forth below.

 

(i)Owner is a third-party beneficiary of the provisions in this Section 6 and
can enforce them.

 

7.REPRESENTATIONS AND WARRANTIES OF LICENSEE

 

(a)Licensee represents and warrants that Licensee:

 

(i) shall commence operation of the Business at the Location with 120 days of
the execution of this Agreement and within that time obtain all permits,
approvals, and consents, including, but not limited to liquor license and zoning
and use permits in order that the Licensee may lawfully operate the Business at
the Location as an adult entertainment night club in that manner contemplated
herein;

 

(ii) shall render all services of quality equal of other Licensees of the SCORES
PRESENTS Trademarks;

 

(iii) shall maintain facilities and trained personnel sufficient to perform its
obligations under this Agreement.

 

(iv) shall maintain a commercially reasonable inventory of merchandise bearing
the SCORES PRESENTS Trademarks;

 



[6]

 

 

(v) shall not promote or advertise during the Term of this Agreement, any
services or items that are comparable and competitive with SLC and which bear
the name or are associated with the name, of businesses that SLC deems to be
directly competitive with SLC without SLC’s prior written consent or any other
business which renders adult entertainment services, including but not limited
to gentlemen’s clubs, whether live or online;

 

(vi) shall not produce, distribute or sell any other products which are
substantially similar in design to the Merchandise, and shall not “knock off”
the Merchandise (which shall be determined by using a standard that is broader
than that for determining whether a copyright has been infringed); and

 

(vii) shall not take any action which creates any lien upon, mortgage or
otherwise encumber the Licensee’s interest in this Agreement without the express
prior written consent of SLC, which consent may be withheld in SLC’s ole and
absolute discretion.

 

(b)Licensee hereby represents and warrants that Licensee has the right, power
and authority to enter into this Agreement and receive the rights and license
granted hereby and that all Promotional Materials used by Licensee in connection
with this Agreement will not infringe any copyright, trademark, trade dress or
other intellectual property of any third party.

 

8.COOPERATION AND LICENSING MEETINGS

 

(a)Cooperation. Licensee agrees to fully cooperate with and provide SLC with
advice and/or suggestions with respect to the rendering of services or sale of
merchandise.

 

(b)Licensing Meeting. Licensee agrees to attend or cause its representative to
attend, at Licensee’s expense, Licensee meeting held by SLC at such locations as
SLC may designate within the Territory of at SLC’s offices to organize and
coordinate service, marketing and advertising strategies designed to promote the
success of the SCORES PRESENTS Trademarks.

 

(c)Right to Inspect Location. SLC and/or its authorized representatives shall
have the right at reasonable times without notice to inspect the Location and
require that any violations of this Agreement be immediately cured.

 



[7]

 

 

9.WARRANTIES/DISCLAIMERS OF SLC

 

(a)SLC represents and warrants to Licensee that:

 

(i) Subject to any pre-existing licenses granted by the Owner of the SCORES
PRESENTS Trademarks, SLC is the exclusive Licensee of the SCORES PRESENTS
Trademarks and has the sole and exclusive rights to sublicense the same on the
terms set forth herein;

 

(ii) SLC has full power and authority to enter into this Agreement;

 

(iii) To the best of SLC’s actual knowledge as the Effective Date, the granting
of the Licenses hereunder or the subsequent commercial exploitation of the
Licenses during the Term does not violate the registered U.S. trademark rights
of any third party; and

 

(iv) To the vest of SLC’s actual knowledge as of the Effective Date, there are
no liens, encumbrances, security interests, claims, actions, proceedings, or
judgments regarding the SCORES PRESENTS Trademarks which would in any way
impede, hinder, impair or interfere with the Licensee’s rights hereunder.

 

(b)EXCEPT FOR THE EXPRESS WARRANTIES OF SLC IN THIS SECTION 9, SLC AND ITS
PARENT, AFFILIATES AND SUBSIDIARIES HEREBY DISCLAIM ALL WARRANTIES, EXPRESS OR
IMPLIED, WITH RESPECT TO THE SCORES PRESENTS TRADEMARKS AND OTHERWISE, INCLUDING
WITHOUT LIMITATION THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NON-INFRINGEMENT.

 

10.INDEMNIFICATION

 

(a)Indemnification of Licensee. SLC agrees to indemnify and hold harmless
Licensee from and against any and all third-party claims arising from the breach
by SLC, as determined by a final, non-appealable court order or judgment, of any
of SLC’s express warranties, set forth in Section 9, provided that Licensee
provides SLC with prompt written notice of such claim, and such indemnification
shall constitute Licensee’s sole and exclusive remedy with respect to any such
alleged breach of warranty. Any claims made against Licensee which would result
in SLC becoming obligated to indemnify Licensee hereunder shall not permit
Licensee to withhold any amount due SLC hereunder. Licensee shall not settle or
comprise any such indemnified claim without prior written consent of SLC.

 



[8]

 

 

(b)Indemnification of SLC. Licensee agrees to indemnify, defend and hold
harmless SLC and Owner, and their subsidiaries, affiliates and licensor(s), and
their shareholders, officers, directors, agents and employees from and against
any and all claim, action, loss, expense, damages, or judgment arising out of or
related to any claims of personal injury, product liability, wrongful death,
negligence, strict liability or similar action, employee or contractor-related
claims or suits, entertainer-related claims or suits, supplier-related claims or
suits, and all claims or suits arising from the breach by Licensee of any of its
third-party contracts or obligations or warranties under this Agreement or the
violations of any applicable law or safety standard by or on behalf of Licensee
and/or its subsidiary, affiliated or controlled company (if any). Licensee shall
maintain, at its sole cost and expense, premises liability, liquor liability,
workman’s compensation (in the amount required by the State of New York or
applicable jurisdiction of the Territory), plate glass insurance (as per
Licensee’s lease), commercial liability coverage and other customary insurance.
The premises, commercial, and liquor insurance policies carried by Licensee must
provide AAA insurance coverage of at least $3,000,000 per occurrence, naming SLC
and Owner as additional insures, and providing that such policy cannot be
cancelled without thirty (30) days prior written notice to SLC. SLC may, at
Licensee’s expense, retain counsel of its own choosing to defend said claims,
and Licensee shall pay all fees and expenses of such counsel. All insurance
shall be primary and not contributory. Licensee agrees to provide SLC with a
copy of the insurance declarations and/or certificates within twenty (20) days
following the Effective Date of this Agreement.

 

11.TERMINATION

 

(a)Termination for Default. In case either party fails to perform under or
commits or allows to be committed a material breach of any of the terms and
conditions of this Agreement, the other party may send written notice to the
defaulting party, and such defaulting party shall then have the right to remedy
such failure or default within ninety (90) days. If the default has not been
cured within said ninety (90) days of notice to the defaulting party or is
incapable of being cured, then the aggrieved party may terminate this Agreement
immediately by a further notice in writing effective upon mailing. If SLC shall
send notice of default to Licensee based on a failure to pay royalties, then
Licensee shall cure such default within ninety (90) days of such notice.

 



[9]

 

 

(b)Ongoing Covenants. Any termination under this Section 111 will be without
prejudice to the rights and remedies of either party with respect to any
provisions or covenants arising out of breaches committed prior to such
termination.

 

(c)Insolvency; Bankruptcy. If a petition in bankruptcy is filed by or against
Licensee, or Licensee becomes insolvent, or makes an assignment for the benefit
of creditors, or any other arrangement pursuant to any bankruptcy law, or if
Licensee discontinues its Business or if a receiver is appointed for it or its
Business, to the fullest extent permitted by law at the time of the occurrence,
the Licenses granted herein shall automatically terminate without any notice
whatsoever being necessary. In the event this Agreement is so terminated,
Licensee, its receivers, representatives, trustees, agents, administrators,
successors, and/or assigns shall have not right to sell, use, exploit or in any
way deal with or in the SCORES PRESENTS Trademarks or anything relating to it
whatsoever except under the special consent and instructions of SLC in writing,
in SLC’s sole discretion, which they shall be obliged to follow.

 

(d)Cessation of Business. Upon the cessation of the Business by the Licensee for
a period of great than thirty (30) days for any reason other than Force Majeure,
this Agreement and the Licenses granted herein shall terminate automatically.

 

(e)Sale or Transfer of Business. If Licensee seeks to sell its Business of the
assets of stock of the Business or otherwise transfer control of the Business,
Licensee shall give SLC at least sixty (60) days advance written notice. Upon
such sale or transfer, all rights and obligations of the Parties relative to
this Agreement shall cease and be of no further force or effect, and this
Agreement and the Licenses granted herein shall be deemed terminated.

 

(f)Termination for Convenience. Either SLC or High Five Management may terminate
this Agreement upon ninety (90) days written notice to Licensee for any reason
or no reason without further obligation, provided, however, that upon such
termination, Licensee shall pay to SLC all of its accrued Business Fixed Fee
Royalties and provide SLC with final Fixed Fee Royalties Report.

 



[10]

 

 

(g)Cessation of Use. If the Agreement should not renew, then upon termination or
expiration of this Agreement for any reason, the Licenses granted herein shall
automatically terminate and Licensee shall immediately cease and desist all uses
of the SCORES PRESENTS Trademarks, and all rights under the Licenses shall
automatically revert to SLC or Owner, as determined by SLC. In no event shall
Licensee make any uses of the SCORES PRESENTS Trademarks beyond the Term of this
Agreement.

 

(h)Final Royalty Report. Within thirty (30) days after the expiration or
termination of this Agreement, Licensee shall deliver to SLC any remaining
Business Royalties due and owing and a final Royalty Report.

 

12.REMEDIES

 

(a)Relief in Equity Against Certain Default. In the event of a breach by
Licensee of any of its obligations under this Agreement, Licensee acknowledges
and agrees that, SLC will have no adequate remedies at law and that it will be
irreparably damaged in the event that the provisions of this Agreement are not
specifically enforced. Accordingly, Licensee agrees that (a) an action for
specific performance of the obligations created by this Agreement shall be a
proper remedy for such breach, or threatened breach, and (b) Licensee shall not
assert as a defense or otherwise in such action an allegation or claim that
would contravene the agreement set forth in this Section. Such equitable remedy
shall, however, be cumulative not exhaustive and shall be in addition to any
other remedies available to SLC for a breach or threatened breach of this
Agreement, including the recovery of damages and legal fees.

 

(b)Other Right. In addition to the right to termination pursuant to Section 11,
SLC may take, upon any default by Licensee, whatever action it deems reasonably
necessary to protect its rights and interests under this Agreement. The
termination of this Agreement by SLC shall not be deemed an election of remedies
by SLC any such termination shall be without prejudice to the rights or remedies
which SLC might otherwise have against Licensee under law, in contract or in
equity for breach of this Agreement.

 

(c)Equitable Relief. Licensee acknowledges that its failure to cease use of the
SCORES PRESENTS Trademarks at the termination or expiration of this Agreement,
except as expressly provided herein, will result in immediate and irreparable
damage to SLC and to the rights of any subsequent licensee. Licensee
acknowledges and admits that there may be no adequate remedy at law for such
failure and Licensee agrees that in the event of such failure SLC shall be
entitled to seek equitable relief and any other and further relief as any court
with jurisdiction may deem just and proper. In the even of equitable relief in
favor of SLC pursuant to the terms of this Section, it is the intent of the
Parties that no undertaking (whether in the form of cash or surety bond) shall
be required of SLC except to the extent of a nominal amount, if any, is
otherwise expressly required by statute.

 



[11]

 

 

(d)Attorneys’ Fees. In the event that either party to this Agreement shall
commence or otherwise be made a party to any suit, action, arbitration or other
proceeding to interpret this Agreement, or to determine or enforce any right or
obligation created hereby, if SLC is the prevailing party, SLC shall recover its
costs and expenses incurred in connection therewith, including reasonable
attorney’s fees and costs of appeal, if any.

 

(e)Liquidated Damages. Any termination of this Agreement resulting from a breach
or default by Licensee shall not relieve Licensee for many obligations which it
had prior to the date of termination or from the continuing obligation to pay
any Royalties for the balance of the Term. Notwithstanding the foregoing, the
Parties acknowledge that the breach by Licensee of the Agreement would cause
substantial damages to SLC, including, but not limited to, loss of “presence” in
the marketplace while a successor or replacement Licensee is located, and that
the extent of such damages would be difficult and impractical to ascertain.
Accordingly, and without prejudice to SLC’s rights and remedies or Licensee’s
indemnification obligations, it is agreed that is SLC terminates this Agreement
as a result of Licensee’s breach or default, then SLC shall be entitled to
recover from Licensee, as liquidated damages (in lieu of any recovery for
Business Royalties, but not in limitation of any other remedies which SLC may
have as a result of such breach or default such as the right to injunctive
relief, the right to recover past due Business Royalties up to the date of
termination, and reasonable attorneys’ fees and costs of collection incurred by
SLC and due as of the date of termination), a sum equal to six (6) times the
monthly pro rata amount of such Business Royalties due on the date of
termination, provided, however, that if there are fewer than six (6) months
remaining on the Term, then the foregoing amount shall be computed based upon
the number of month remaining.

 



[12]

 

 

13.CONDITIONS; CONFIDENTIALITY

 

This Agreement and Licensee’s rights hereunder are conditioned upon Licensee’s
compliance with the terms hereof, including, without limitation, the following:

 

(a)Permits and Consents. Licensee, at its own cost, obtaining all permits,
approvals and consents including, but not limited to, a liquor license and
zoning and use permits in order that the Licensee may lawfully operate the
Business in the Territory and at the Location as an adult entertainment night
club and bar in the manner contemplated herein.

 

(b)Operation of Business. SLC acknowledges that, with the exception of the
SCORES PRESENTS Trademarks, the Business is owned solely by Licensee and that,
absent an uncured default by Licensee, SLC will not interfere with the Business
or the operations thereof and that control of the Business remains solely with
Licensee, subject to Licensee’s compliance with all the terms and conditions of
the Agreement.

 

(c)Confidentiality. Licensee shall maintain in strictest confidence all of the
terms and conditions of this Agreement, as well as, any other information or
materials of SLC which are of a confidential and/or proprietary nature (the
“Confidential Information”). Licensee shall use the Confidential Information
received from SLC solely to fulfill License’s obligations under this Agreement.

 

14.TERM

 

Unless earlier terminated in accordance with Section 11 by either party, the
term of this Agreement shall commence on the Effective Date and continue for an
initial term of five (5) years, with five (5) successive five (5)-year renewals,
which renewals will occur automatically (collectively, the “Term”).

 

15.LIMITATION OF LIABILITY

 

EXCEPT WITH RESPECT TO LICENSEE’S INDEMNIFCATION OBLIGATIONS HEREUNDER AND/OR
CLAIMS ARISING OUT OF LICENSEE’S GROSS NELIGENCE OR WILLFUL MISCONDUCT OR
LICENSEE’S VIOLATION OF THE INTELLECTUAL PROPERTY, LCENSE OR CONFIDENTIALITY
RESTRICTIONS CONTAINED HEREIN, IN NO EVEENT SHALL EITHER PARTY OR THEIR PARENTS
(INCLUDING OWNER), AFFILIATES OR SUBSIDIARIES BE LIABLE FOR INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF
THE FORM OF ACTION, WHETHER IN CONTRACT, TORT OR OTHERWISE, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL SLC’S OR
OWNER’S LIABILITY TO LICENSEE ARISING OUT OF THIS AGREEMENT EXCEED, IN THE
AGGREAGTE, THE AMOUNTS PAID BY LICENSEE TO SLC UNDER THIS AGREEMENT DURING THE
NINETY (90) DAY PERIOD IMMEDIATELY PRECEEDING THE ACCRUAL OF THE ALLEGED CAUSE
OF ACTION. IN NO EVENT MAY ANY ACTION BY LICENSEE AGAINST SLC OR OWNER HEREUNDER
BE ASSERTED MORE THAN ONE (1) CALENDAR YEAR AFTER THE CLAIM IN QUESTION HAS
ACCRUED

 



[13]

 

 

16.REPRESENTATION

 

It is expressly agreed and understood that neither party hereto is the agent or
legal representative of the other and neither party has the authority, express
or implied to bind the other or pledge its credit. This Agreement does not
create a partnership or joint venture between the Parties.

 

17.FORCE MAJEURE

 

It is understood and agreed that in the event of an act of the government, war,
terrorism, fire, flood or other natural disaster, or labor or manufacturing
strikes which prevent the performance of this Agreement, such nonperformance
will not be considered a breach of the Agreement, and such nonperformance shall
be excused while, but not longer than, the conditions described herein prevail.
The period of Force Majeure shall not exceed twelve (12) months. Either party
may terminate this Agreement upon written notice to the other party if the Force
Majeure event lasts for twelve (12) months or longer.

 

18.NOTICES

 

All notices, whenever required in this Agreement, will be in writing and sent by
certified mail, return receipt requested, or via standard overnight courier,
facsimile transmission or electronic mail, to the addressed designated by the
Parties for such purpose. Notices will be deemed to have been given two business
days following mailing, one business day after delivery to an overnight courier,
and upon electronic confirmation of facsimile transmission.

 



[14]

 

 

Notices to SLC: SCORES PRESENTS Licensing Corp.       617 11th Avenue, New York,
NY 10036       Fax: (212) 246-0856       Attn: Howard Rosenbluth       E-Mail:
howardr@pecnyc.com

 

With a copy to: Jeffrey Weingart, Esq., Meister Seelig & Fein LLP, 140 East 45th
Street, 19th Floor, New York, NY, 10017, Fax No. ((212) 655-3535.

 

 

Notices to Licensee: [To Be Provided by Licensee]

 

19.CONTROLLING LAW; VENUE

 

This Agreement shall be construed in accordance with the laws of the State of
New York, Untied Stated of America, and jurisdiction over the Parties and
subject matter of this Agreement with respect to any controversy arising
hereunder, in whole or in party, shall be exclusively in the federal or state
courts located in the State of New York, County of New York. The Parties hereby
irrevocably consent to the exclusive jurisdiction and venue of such courts.

 

20.ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective permitted successors and permitted assigns,
provided, however, that neither this Agreement, nor any of the rights, interests
or obligations hereunder may be assigned by Licensee without prior written
consent of SLC, and any attempts to do so without the consent of SLC shall be
void and of no effect.

 

21.ENTIRE AGREEMENT

 

This Agreement constitutes the entire agreement and understating between the
Parties hereto. No other oral or written agreements or representations exists or
are being relied upon by either party, all being merged herein. Any
modifications or additions hereto must be made in writing and signed by the
Parties.

 



[15]

 

 

22.MISCELLANEOUS

 

(a)The section heading used herein are for reference purpose only and do not
affect the meaning of interpretation of this Agreement. If any provisions of
this Agreement are for any reason declared to be invalid or illegal, the
remaining provisions shall not be affected thereby.

 

(b)The failure of either party to enforce any or all of its rights hereunder as
they accrue shall not be deemed a waiver of those rights, all of which are
expressly reserved.

 

(c)This Agreement may be executed in more than one counterpart, all of which
shall be deemed to be originals. Signatures delivered by electronic means shall
be accepted and treated as original signatures.

 

(d)The following Sections of this Agreement shall survive the termination or
expiration of this Agreement: 2, 6, 10, 11, 12, 13(c), 15, 18, 19, 20, 23 and
24.

 

23.SECURITY INTEREST

 

THIS AGREEMENT AND THE LICENSE GRANT CONTAINED HEREIN SHALL NOT BE CONSIDERED
VALID UNTIL EXECUTED BY AN EXECUTIVE OFFICER OF SCORES PRESENTS LICENSING CORP.

 

24.SECURITY DEPOSIT

 

A eight week Security deposit shall be held by Licensor without liability for
interest and as security for the performance by Licensee of Licensor’s covenants
and obligations under this agreement, it being expressly understood that the
Security Deposit shall not be considered an advance payment of royalties or
other obligation but a measure of Licensor’s damages in case of default by
Licensee. Unless otherwise provided by mandatory non-waive able law or
regulation, Licensor may commingle the Security Deposit with Licensor’s other
funds. Licensor may, from time to time, without prejudice to any other remedy,
use the Security Deposit to the extent necessary to make good any arrearages of
royalties or to satisfy any other covenant or obligation of Licensor hereunder.
Following any such application of the Security Deposit, Licensee shall pay to
Licensor on demand the amount so applied in order to restore the Security
Deposit to its original amount. If License is not in default at the termination
of this agreement the balance of the Security Deposit remaining after any such
application shall be returned by Licensor to Licensee. If Licensor transfers its
interest in the premises during the term of this agreement, Licensor may assign
the Security Deposit to the transferred and thereafter shall have no further
liability for the return of such Security Deposit.

 



[16]

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
respective duly authorized representatives as of the date first written above.

 

SCORES LICENSING CORP.   THE TROPHY CLUB OF THE CAROLINAS           By:   /s/
Robert Gans   By:   /s/ Jay Leonard Levy           Print Name:   Robert Gans  
Print Name:  Jay Leonard Levy           Title:   President & CEO   Title:  
Secretary & Treasurer           Date:    4/30/15   Date:   4/20/15

 



[17]

 

 

[image_001.gif]

 



 

[18]

